 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                 Case No. CR18-68RSL
10
                             Plaintiff,                          ORDER DENYING
11
                        v.                                       MOTION FOR EARLY
12                                                               TERMINATION OF
       JAMES KOWALSKI, JR.,                                      SUPERVISED RELEASE
13
                             Defendant.
14
15          This matter comes before the Court on defendant Mr. Kowalski’s “Motion for Early
16 Termination of Supervised Release.” Dkt. #5. On February 27, 2013, Mr. Kowalski pleaded
17 guilty to possession with intent to distribute 1 kilogram or more of heroin. He was sentenced to
18 36 months in custody and three years of supervised release. Dkt. #5 at 1. As a special condition,
19 he was also ordered to complete 200 hours of community service within the first two years of
20 supervised release. Id. at 2. Mr. Kowalski began his supervised release on October 17, 2016, and
21 this Court accepted jurisdiction of supervision on March 27, 2018. Dkt. #1.
22
            The Court “may, after considering the factors set forth in [18 U.S.C. § 3553(a)] …
23
     terminate a term of supervised release and discharge the defendant released at any time after the
24
     expiration of one year of supervised release … if it is satisfied that such action is warranted by
25
     the conduct of the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). When
26
     deciding whether to grant early termination, the Court “enjoys discretion to consider a wide
27
     range of circumstances.” United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). The Court
28
     ORDER DENYING MOTION FOR EARLY
     TERMINATION OF SUPERVISED RELEASE - 1
 1 also maintains “broad discretion to modify conditions of supervised release.” United States v.
 2 Bainbridge, 746 F.3d 943, 948 (9th Cir. 2014); see 18 U.S.C. § 3583(e)(2). This includes
 3 community service. United States v. Poseley, No. CR-03-00344-PHX-DGC, 2013 WL 173759,
 4 at *1 (D. Ariz. Jan. 16, 2013).
 5
            The Court is pleased to learn that Mr. Kowalski is doing well under supervised release. It
 6
     appreciates his efforts in securing employment at Safeco Field, Buffalo Wild Wings, and Kigo
 7
     Kitchen, and in working to financially support his children. Dkt. #5 at 3-4; Dkt. #5-1. It
 8
     acknowledges that his supervised release makes him ineligible for access credentials with at
 9
     least one of Kigo Kitchen’s corporate customers, hindering his work. Id.
10
            The Court cannot turn a blind eye to his 170 unsatisfied community service hours, but it
11
     will exercise its discretion to modify the conditions of his supervised release and reduce the
12
     number of hours from 200 to 100. The Court encourages Mr. Kowalski to continue his excellent
13
     behavior, and to re-apply for an early termination after completing his community service hours.
14
15          For the foregoing reasons, the motion, Dkt. # 5, is DENIED. The Court hereby ORDERS
16 that the conditions of Mr. Kowalski’s supervised release be modified to reduce his community
17 service hours from 200 to 100.
18          DATED this 6th day of February, 2019.
19
20
21                                                    A
                                                      Robert S. Lasnik
22                                                    United States District Judge
23
24
25
26
27
28
     ORDER DENYING MOTION FOR EARLY
     TERMINATION OF SUPERVISED RELEASE - 2
